UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Preferred and Income Securities Fund Destra Focused Equity Fund Semi-Annual Report March 31, 2013 Table of Contents Shareholder Letter 3 Discussion of Fund Performance – Destra Preferred and Income Securities Fund 4 Fund Risk Disclosures – Destra Preferred and Income Securities Fund 9 Discussion of Fund Performance – Destra Focused Equity Fund 11 Fund Risk Disclosures – Destra Focused Equity Fund 15 Overview of Fund Expenses 17 Portfolio of Investments Destra Preferred and Income Securities Fund 18 Destra Focused Equity Fund 21 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Trustees and Officers 32 General Information 35 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, As we have said in the past, at Destra we focus on investment strategies and managers that seek to generate returns in a responsible manner. We do this by selecting investment managers who attempt to limit the downside when markets go down and participate in the upside when markets go up. Our income generating strategies take this same approach to generating returns responsibly. The managers we have selected and oversee have a long history of doing exactly that. We are happy to report that performance for the Destra Funds were in line or closing the gap with their benchmarks for the six months ended March 31, 2013. The past six months certainly have been interesting. During the fourth quarter 2012 there was much uncertainty in the minds of investors with regard to the markets. Concerns about the US elections and the looming “fiscal cliff” issues topped the list of investors’ worries. While the outcome of the elections was known before the end of the quarter, thereby removing one of the uncertainties, investors were still worried about the prospect of higher taxes and federal spending cuts. Despite these concerns, the economy continued to grow during the quarter, albeit at a slower pace. The equity market, however, was little changed for the quarter. Not so for the first quarter 2013. The equity market saw a strong broad based rally, fueled by the postponement of federal sending cuts and positive employment, housing and sentiment data. However, other key indicators such as industrial production, personal income, and corporate earnings signaled slower economic growth. We have said before that we believe that investors who have a well thought out long-term strategic investment plan and who stick to it have a better chance of achieving their investment goals than those who overact to short-term changes in the market. We still believe that. Thank you for the confidence you have placed in us by selecting a Destra Fund to help you with your investment goals. This semi-annual report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE Destra Preferred and Income Securities Fund as of March 31, 2013 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 months 1 year of Fund Share Class 6 months 1 year of Fund A at NAV % % % C at NAV % % % A with Load -0.12 % % % C with Load % % % I at NAV % % % Preferred Benchmark % % % Preferred Benchmark % % % Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 4.50% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of dividends. The Preferred and Income Securities Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 4.78% for Class A, 8.58% for Class C, and 5.19% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares. Without this expense cap, actual returns would be lower. The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index and 50% of the monthly return on the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index. Index returns include investments of any distributions. It is not possible to invest directly in an index. The BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index includes taxable, fixed-rate, US dollar denominated investment-grade, preferred securities listed on a US exchange. The BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns,the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 4.50% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of March 31, 2013 Industrial Sectors Weight Bank 48% Insurance 25% Utility 9% Finance 8% REIT 7% Energy 2% Cash 1% Security Types Weight % QDI Taxable (Flat) - Preferred 42% 47% Perpetual 25% 100% Taxable Hybrid Capital Security 17% 0% DRD Capital Security 5% 100% Convertible Preferred 4% 100% Taxable (Flat) Debt 4% 0% Corporate Bond 2% 0% Cash 1% 0% Qualified Dividend Income (QDI) meets specific criteria to be taxed at lower long-term capital gains tax rates rather than at an individual’s ordinary income rate. Credit Quality Moody’s Standard & Poors A2 0.0% AA- 1.6% A3 0.4% A- 0.2% Baa1 4.9% BBB+ 14.0% Baa2 20.2% BBB 24.1% Baa3 24.5% BBB- 23.2% Ba1 28.4% BB+ 22.8% Ba2 13.2% BB 12.4% Ba3 0.4% Not Rated 0.7% <Ba 1.5% Not Rated 5.5% Cash 1.0% Cash 1.0% Top 10 Issuers % of Total Investments Wells Fargo & Co. 4.5% ING Groep NV 4.4% JPMorgan Chase 4.1% HSBC PLC 3.6% Metlife, Inc. 3.5% Bank of America Corporation 3.5% Goldman Sachs Group 3.4% Barclays Bank PLC 3.2% Citigroup 2.8% Morgan Stanley 2.6% 5 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of March 31, 2013 30 Day SEC Yield Destra Preferred and Income Securities, Class A 4.89% Destra Preferred and Income Securities, Class C 4.34% Destra Preferred and Income Securities, Class I 5.38% The performance quoted would have been 4.46% for Class A, 3.46% for Class C, and 5.02% for Class I if fee waivers and/or expense reimbursements had not been in effect. The total expense ratio for Class A is 1.50%, Class C is 2.35% and Class I is 1.22% as disclosed in the prospectus dated February 6, 2013. Please refer to the Financial Highlights section in this report for more related information. 6 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Preferred and Income Securities Fund (the “Fund”) is sub-advised by Flaherty & Crumrine Incorported. The following report is their review of the Fund’s performance over the six months ending March 31, 2013 comprising the semi-annual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the semi-annual time period October 1, 2012 – March 31, 2013? During the semi-annual time period, the Fund’s investment portfolio had good returns. The Class A shares had a total return of 4.56% on Net Asset Value, (“NAV”) (without load), the Class I shares had a total return of 4.67% on NAV and the Class C shares had a total return of 4.16% on NAV (without load). The Fund returns compared favorably to its benchmark index* (a 50/50 blend of the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index and the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index), which had a total return of 4.90% during the time period. Two important things to note when considering a fund’s returns—first, the returns include reinvestment of all distributions, and second, it is not possible to invest directly in an index. The Fund’s investment objective is total return with an emphasis on high current income. Under normal market conditions, the Fund invests at least 80% of the Fund’s net assets in a portfolio of preferred and income-producing securities, including traditional preferred stock, trust preferred securities, hybrid securities that have characteristics of both equity and debt securities, convertible securities, contingent-capital securities, subordinated debt, senior debt and securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may invest up to 40% of its assets in securities of non-US companies, and up to 15% of its assets in common stocks. In addition, under normal market conditions, the Fund invests more than 25% of its total assets in companies principally engaged in financial services. The Fund will principally invest in (i) investment grade quality securities or (ii) below investment grade quality preferred or subordinated securities of companies with investment grade senior debt outstanding, in either case determined at the time of purchase. * Preferred Benchmark is a 50/50 blend of the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index (P8HO), a subset of the BofA Merrill Lynch Fixed Rate Preferred Securities IndexSM that contains all subordinated constituents of the fixed rate index with a payment deferral feature and with issuer concentration capped at a maximum of 8% (the fixed-rate index includes investment grade DRD eligible and non- DRD eligible preferred stock and senior debt); and the BofA/ML US Capital Securities US Issuers 8% Constrained Index (C8CT), a subset of the BofA Merrill Lynch Corporate All Capital Securities IndexSM that contains securities issued by US corporations (the index includes investment grade fixed-rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators and with issuer concentration capped at a maximum of 8%). Indexes are unmanaged, do not reflect the deduction of fees or expenses, and are not available for direct investment. What was the market environment like during the period? Redemption activity in the preferred market picked up late in the period when the Federal Reserve released its CCAR (Comprehensive Capital Analysis and Review) results. This allowed large US banks to move forward with their capital plans, and they did so by redeeming more trust preferred securities (that have become unattractive capital under the 2010 Dodd-Frank Act) as well as many older high coupon issues. All told, $62B of US bank TruPS have been redeemed from 2010 through March 31, 2013, with $13B occurring in the semi-annual period. At the same time only $24B of new Tier 1 preferreds have been issued through March 31, 2013. The combination of investors searching for yield and shrinking supply resulted in good performance for preferred securities over the past six months. While the most recent wave of redemptions was prompted by the release of the CCAR results, US banks have been redeeming trust preferred securities for some time due to the bank capital requirements mandated by Dodd-Frank. As trust preferred securities get taken out of the market, banks and certain financial companies—the primary issuers of securities purchased by the Fund—have shifted to issuing traditional preferred stock. From a tax perspective, this shift provides benefits for preferred investors as dividends from traditional preferred stock count as qualified dividend income (QDI) for tax purposes (QDI-eligibility for preferred stock was permanently extended in January as part of The American Taxpayer Relief Act of 2012). QDI-eligible preferred stock now totals 43% of the preferred market, and we expect it to grow both in total dollars and as a percentage of the market. Overall, conditions for preferred securities have been, and remain, positive. Credit quality continues to improve as bank problem loans are falling, housing is recovering and corporate and household balance sheets are improving. Meanwhile investor demand is high as bank issuers continue to redeem their trust preferred securities and issue new DRD-eligible preferred stock. Dividend Received Deduction (DRD) is a tax credit for institutional holders on received dividends. DRD 7 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER, CONTINUED allows US corporations to exclude taxes on 70% of dividends received from the preferred stocks of other corporations. DRD does not apply to individuals. Interest received is not eligible for the DRD, only dividends. How did the Fund adjust to the market during this period? While we think the US economy will continue to grow at a moderate pace and monetary policy will remain accommodative for some time, we also know that long-term rates will rise at some point and therefore we are sensitive to the duration risk in the Fund. For the most part, the Fund has avoided investing in new issues coming to market with low coupons that are at risk of remaining outstanding when rates begin to rise. Rather, the Fund has invested in, where possible, securities with less extension risk or in securities that are currently fixed rate but will convert to a floating rate in future years. Which holdings contributed to the Fund’s performance? During the first three months of the semi-annual period, the Fund had moderate positive total return due to uncertainty about the impact of the fiscal cliff and year-end tax selling. However, returns accelerated beginning in January with the Fund’s insurance and foreign holdings leading the way. For the complete semi-annual period, all sectors of the Fund’s holdings contributed positively to results, with insurance companies, banks and financial issuers performing the best. Which holdings detracted from the Fund’s performance? Almost every security in the portfolio contributed positively to the Fund’s performance in the period, although its utility holdings did not perform as well as the Fund’s financial positions. Furthermore while the Fund’s holdings of foreign preferred securities (US dollar denominated) have performed well since the new year, for the entire semi-annual period they lagged the returns from the Fund’s domestic issuers. What is the portfolio manager’s outlook for the next six months/year? We anticipate real 2growth in the range of 2% to 2.5%, although the impact of ongoing budget negotiations could cause growth to slip below that range. Interest rates are likely to remain relatively low given the moderate growth of the economy, low inflation and accommodative monetary policy. We continue to manage the Fund as we always have, weighing the risks and opportunities in the preferred market as we see them in order to achieve our objective of total return with an emphasis on current income for the Fund’s shareholders. However, we also understand that the current preferred market environment presents unique risks and opportunities. The economic outlook continues to provide support for preferred valuations and we foresee low risk of a sharp, widespread drop in preferred securities’ prices. In a low return world, yields on preferred securities remain attractive relative to other fixed-income alternatives. 8 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Preferred and Income Securities Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Preferred and Subordinated Security Risk—Preferred and other subordinated securities rank lower than bonds and other debt instruments in a company’s capital structure and therefore will be subject to greater credit risk than those debt instruments. Distributions on some types of these securities may also be skipped or deferred by issuers without causing a default. Finally, some of these securities typically have special redemption rights that allow the issuer to redeem the security at par earlier than scheduled. Credit Risk—Credit risk is the risk that an issuer of a security will be unable or unwilling to make dividend, interest and principal payments when due and the related risk that the value of a security may decline because of concerns about the issuer’s ability to make such payments. Credit risk may be heightened for the Fund because the Fund may invest in “high yield” or “high risk” securities; such securities, while generally offering higher yields than investment grade securities with similar maturities, involve greater risks, including the possibility of default or bankruptcy, and are regarded as predominantly speculative with respect to the issuer’s capacity to pay dividends and interest and repay principal. Interest Rate Risk—If interest rates rise, in particular, if long-term interest rates rise, the prices of fixed-rate securities held by the Fund will fall. Liquidity Risk—This Fund, like all open-end funds, is limited to investing up to 15% of its net assets in illiquid securities. From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. It is possible that certain securities held by the Fund will not be able to be sold in sufficient amounts or in a sufficiently timely manner to raise the cash necessary to meet any potentially large redemption requests by fund shareholders. Concentration Risk—The Fund intends to invest 25% or more of its total assets in securities of financial services companies. This policy makes the Fund more susceptible to adverse economic or regulatory occurrences affecting financial services companies. Financial Services Company Risk—Financial services companies are especially subject to the adverse effects of economic recession, currency exchange rates, government regulation, decreases in the availability of capital, volatile interest rates, portfolio concentrations in geographic markets and in commercial and residential real estate loans, and competition from new entrants in their fields of business. Foreign Investment Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other 9 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND, CONTINUED countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Non-Diversification Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. High Yield Securities Risk—High yield securities generally are less liquid, have more volatile prices, and have greater credit risk than investment grade securities. Income Risk—The income earned from the Fund’s portfolio may decline because of falling market interest rates. This can result when the Fund invests the proceeds from new share sales, or from matured or called preferred or debt securities, at market interest rates that are below the portfolio’s current earnings rate. Investment in Other Investment Companies Risk—As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 10 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE Destra Focused Equity Fund as of March 31, 2013 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 months 1 year of Fund Share Class 6 months 1 year of Fund A at NAV % % % C at NAV % % % A with Load % % % C with Load % % % I at NAV % % % S&P 500 Total Return Index % % % S&P 500 Total Return Index % % % Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00% The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of distributions. The Focused Equity Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 3.75% for Class A, 11.11% for Class C, and 4.42% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Total Return Index includes 500 stocks and is a common measure of the performance of the overall US stock market. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 11 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of March 31, 2013 Destra Focused Equity Fund S&P 500 Number of Holdings 22 Weighted Average Market Cap ($B) Trailing Price/Earnings Ratio 21.54x 16.6x Trailing Price to Book Ratio 3.51x 2.29x Weighted Average Market Cap: The weighted average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Trailing Price/Earnings Ratio: A valuation ratio of a company’s current share price compared to its per-share earnings over the previous four quarters. Trailing Price to Book Ratio: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. % of Total Top Five Holdings: Ticker Investments Mondelez International, Inc. MDLZ 4.9% Nike, Inc. (Class B) NKE 4.8% Adobe Systems, Inc. ADBE 4.8% Target Corp. COST 4.7% Costco Wholesale Corp. JNJ 4.7% Industry Sectors Weight Consumer Discretionary 23.3% Consumer Staples 23.0% Information Technology 23.0% Health Care 18.9% Cash 7.4% Telecommunication Services 4.4% 12 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Focused Equity Fund (the “Fund”) is sub-advised by WestEnd Advisors. This report summarizes their view of how the Fund performed during the reporting period and their outlook for the markets in which the Fund invests. The Fund’s investment objective is to seek long-term capital appreciation. How did the Fund perform during the period October 1, 2012 - March 31, 2013? The Fund returned 8.82%, Class A shares at Net Asset Value (“NAV”) (without load) from October 1, 2012 through March 31, 2013, while the Fund’s benchmark, the S&P 500 Total Return Index returned 10.19% over the same time period. The Fund’s Class C shares provided a total return of 8.38% at NAV (without load), while the Class I shares provided a total return of 8.97% at NAV, over the same period. S&P 500 Total Return Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. What was the economic and market environment like during the period? Equity markets, including the Fund’s benchmark, the S&P 500 Total Return Index, delivered strong returns for the six month period ended March 31, 2013. The November 2012 elections reduced policy uncertainty, and an agreement at the end of last year to avoid the full impact of the Fiscal Cliff produced a sense of relief for investors. These developments improved investor sentiment and laid the foundation for a broad-based move up in stocks. The consensus outlook for the US economy likewise improved during this time period, which contributed to the stock market rally. Upward revisions to first quarter 2013 GDP growth estimates, in part, drove investors’ more optimistic outlook. We, however, do not see a shift higher in the growth trend despite the expected improvement in Q1 GDP growth after a weak reading the prior quarter. In fact, we believe Final Sales, which excludes the volatile inventory component from the GDP calculation, continues to point moderate economic growth near 2%. Positive employment, housing and sentiment data drove investors’ expectations for an acceleration in growth. We see increased challenges to growth, however, even as other investors have raised their outlooks for the broad economy based on what we see as less impactful economic readings. Key economic indicators like industrial production, personal income, and productivity, which have received less attention than the housing and employment data, point to an advancing of the economic cycle and to a shift lower in the pace of growth. Which holdings contributed to the Fund’s performance? Today, WestEnd Advisors believes the economy is in the later stages of the middle phase of the business cycle that started at the end of the recession in 2002. Our research leads us to favor Consumer Discretionary, Consumer Staples, Health Care and Information Technology companies. The largest contributor to performance of the Fund for the six months ended March 31, 2013 was its allocation to the Health Care sector. The Health Care sector was the second best performing sector in the S&P 500 over the six month period. Stock selection in the Health Care sector also contributed to the Fund’s positive performance during the period as Celgene (2.47% of the Fund) and Amgen (2.62% of the Fund), added to gains. Also contributing to the Fund’s performance during the time period was the overweighting (relative to the S&P 500 Total Return Index) of the Consumer Discretionary sector. The Consumer Discretionary sector was the fourth best performing sector in the S&P 500 over the six month period. Lowe’s, which is no longer a holding in the Fund, and Nike (5.07% of the Fund) added to performance within that sector. Which holdings detracted from the Fund’s performance? EMC Corp. (4.70% of the Fund) was the worst performing stock in the Fund for the six months ended March 31, 2013. EMC Corp. underperformed as investors were concerned about the company’s ability to maintain a high pace of earnings growth. Bed Bath & Beyond, which is no longer a holding in the Fund, was the second worst performing stock in the Fund. Investors were disappointed by slower same-store sales and earnings growth for Bed Bath & Beyond. The largest negative contributor to the performance of the Fund for the six months ended March 31, 2013, was the underweight to the Financials sector, which was the best performing sector in the S&P 500 over the six month period. 13 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER, CONTINUED WestEnd Advisors’ research indicates that the economy is in the later stages of the middle phase of the business cycle, which is why the Fund was underweight in this sector during the period. We continue to believe that financial companies in general will underperform in this economic environment and the Fund remains underweight to this sector. What is your outlook for the Fund? Recent economic data signals to us that US economic growth will likely fall short of investors’ recently boosted expectations, and that growth while positive, will be at a slow pace. New headwinds to growth in 2013, including higher taxes and reduced federal government spending, together with recent broad economic trends indicate the US economy is not likely to return to the high growth rates achieved in 2009 and 2010. At the same time, gains in consumer spending, improved business CapEx readings and high corporate profits signal that the economy is not on the verge of another recession either. Less leverage, less risk-taking and a better rationalization of credit all point to limited upside, but also limited excesses across the economy and only a small risk of any significant pull back in broad economic activity in the intermediate-term. We believe the Fund is well positioned for the slow-growth economic environment we see ahead as it is divided nearly equally among economically sensitive Sectors and non-economically sensitive Sectors. The portfolio has no allocation to the most economically sensitive Sectors of the market, like Energy, Materials, Financials and Industrials, given the continued low likelihood of strong and accelerating economic growth. Instead, there is a balanced emphasis in the portfolio between companies benefitting from areas of economic strength, like certain areas of consumer and technology spending, and companies from the non-economically sensitive Health Care and Consumer Staples Sectors that should deliver consistent double-digit earnings growth. 14 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra Focused Equity Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Sector Focus Risk—The Fund will typically focus its investments on companies within particular economic sectors. To the extent that it does so, developments affecting companies in those sectors will have a magnified effect on the Fund’s net asset value and total return. Consumer Discretionary Companies Risk—Consumer discretionary companies manufacture products and provide discretionary services directly to the consumer, and the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. The success of this sector depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer discretionary products in the marketplace. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Non-Diversification/Limited Holdings Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain issues. Furthermore, because the Fund has a relatively small number of issuers the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Investment Strategy Risk—The Fund invests in common stocks of companies that the sub-adviser believes will perform well in certain phases of the business cycle. The sub-adviser’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. 15 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND, CONTINUED General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 16 OVERVIEW OF FUND EXPENSES As of March 31, 2013 (unaudited) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 9/30/12 to 3/31/13” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Ratios Expenses Beginning Ending During the Paid During Account Account Period the Period Value Value 9/30/12 9/30/12 to 9/30/12 3/31/13 to 3/31/13 3/31/13† Destra Preferred and Income Securities Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class I Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class A Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the averageaccount value for the period, multiplied by 182/365 (to reflect the six-month period). Hypothetical expenses assume the Fund was outstanding for a fullsix-month period. 17 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS March 31, 2013 (unaudited) Number of Moody’s Shares Ratings Fair Value Long-Term Investments - 96.5% Preferred Stocks - 73.1% Banks - 39.3% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 Bank of America Corp., PFD 8.625%, Series 8 (a) B1 Barclays Bank PLC, PFD 7.100%, Series 3 (a) Ba2 7.750%, Series 4 (a) Ba2 8.125%, Series 5 (a) Ba2 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.000%, Series B (a) Ba1 Citigroup Capital VII, PFD 7.125% 07/31/31 Ba2 Citigroup Capital VIII, PFD 6.950% 09/15/31 Ba2 Citigroup Capital XIII, PFD 7.875% 10/30/40 Ba2 City National Corp., PFD 5.500%, Series C (a) Baa2 Countrywide Capital V, PFD 7.000% 11/01/36 Ba2 First Horizon National Corp., PFD 6.200% (a) Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba2 First Republic Bank, PFD 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950% (a) Ba2 6.200%, Series B (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Ba1 PFD 7.200% (a) Ba1 PFD 7.375% (a) Ba1 PFD 8.500% (a) Ba1 JPMorgan Chase & Co., PFD 8.625%, Series J (a) Ba1 JPMorgan Chase Capital XXIX, PFD 6.700% 04/02/40 Baa2 KeyCorp, PFD 7.750%, Series A (a)(b) Ba1 Morgan Stanley Capital Trust III, PFD 6.250% 03/01/33 Ba1 Morgan Stanley Capital Trust VI, PFD 6.600% 02/01/46 Ba1 Morgan Stanley Capital Trust VII, PFD 6.600% 10/15/66 Ba1 PNC Financial Services Group, Inc., PFD 6.125%, Series P (a) Baa3 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Ba3 Banks (continued) SunTrust Banks, Inc., PFD 5.875%, Series E (a) Ba1 $ Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 Webster Financial Corp., PFD 6.400%, Series E (a) Ba1 Wells Fargo & Co., PFD 7.500%, Series L (a)(b) Baa3 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 7.900%, Series F (a) BB (c) 9.500%, Series C (a) BB (c) Diversified Financials - 6.1% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB- (c) Charles Schwab Corp., PFD 6.000%, Series B (a) Baa2 Deutsche Bank Contingent Capital Trust III, PFD 7.600% (a) Ba2 Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba2 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Raymond James Financial, Inc., PFD 6.900% 03/15/42 Baa2 Insurance - 13.2% Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BB(c) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Baa3 PFD 7.750%, Series A (a) Baa3 Everest RE Capital Trust II, PFD 6.200% 03/29/34, Series B Baa2 Partnerre Ltd., PFD 5.875%, Series F (a) Baa2 PFD 6.500%, Series D (a) Baa2 PFD 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 5.563%, Series A (a) Baa3 6.518%, Series B (a) Baa3 Renaissancere Holdings Ltd., PFD 6.080%, Series C (a) BBB+ (c) 6.600%, Series D (a) Baa2 W.R. Berkley Capital Trust II, PFD 6.750% 07/26/45 Baa3 Miscellaneous - 0.3% Stanley Black & Decker, Inc., PFD 5.750% 07/25/52 Baa2 The accompanying notes are an integral part of these financial statements. 18 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2013 (unaudited) Number of Shares/ Moody’s Par Value Ratings Fair Value Real Estate - 6.9% Commonwealth REIT, PFD 7.250%, Series E (a) Ba1 $ 771,300 Cubesmart, PFD 7.750%, Series A (a) Ba1 Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 Kimco Realty Corp., PFD 6.900%, Series H (a) Baa2 PS Business Parks, Inc., PFD 6.450%, Series S (a) Baa3 6.875%, Series R (a) Baa3 Public Storage, PFD 6.500%, Series P (a) A3 6.875%, Series O (a) A3 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 Utilities - 7.3% Constellation Energy Group, Inc., PFD 8.625% 06/15/63, Series A Baa3 Dominion Resources, Inc., PFD 8.375% 06/15/64, Series A Baa3 Entergy Arkansas, Inc., PFD 6.450% (a) Ba1 Entergy Louisiana LLC, PFD 6.950% (a) Ba1 Nextera Energy Capital Holdings, Inc., PFD 5.000% 01/15/73 Baa2 PPL Capital Funding, Inc., PFD 5.900% 04/30/73, Series B Ba1 Scana Corp., PFD 7.700% 01/30/65 Ba1 Southern California Edison Co., PFD 6.500%, Series D (a) Baa2 Total Preferred Stocks (Cost $27,479,696) Capital Securities - 21.7% Banks - 6.3% Astoria Capital Trust I 9.750% 11/01/29, Series B Ba1 First Union Capital II 7.950% 11/15/29 Baa1 Goldman Sachs Capital I 6.345% 02/15/34 Baa3 JPMorgan Chase & Co. 7.900%, Series 1 (a) Ba1 Diversified Financials - 1.5% General Electric Capital Corp. 7.125%, Series A (a) Baa1 Energy - 1.4% Enterprise Products Operating LLC 8.375% 08/01/66 Baa2 $ Insurance - 11.4% ACE Capital Trust II 9.700% 04/01/30 Baa1 Aon Corp. 8.205% 01/01/27 Baa3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 Lincoln National Corp. 7.000% 05/17/66 Ba1 MetLife, Inc. 10.750% 08/01/39 Baa2 Stancorp Financial Group, Inc. 6.900% 06/01/67 Baa3 XL Group PLC 6.500%, Series E (a) Ba1 Utilities - 1.1% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Ba1 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa3 Total Capital Securities (Cost $7,778,129) Corporate Bonds - 1.7% Banks - 1.4% Goldman Sachs Group, Inc. 6.750% 10/01/37 Baa1 Morgan Stanley 6.375% 07/24/42 Baa1 Utilities - 0.3% Southern Union Co. 8.250% 11/15/29 Baa3 Total Corporate Bonds (Cost $564,459) Total Long-Term Investments - 96.5% (Cost $35,822,284) Money Market Mutual Funds - 0.9% Fidelity Institutional Money Market Prime, 0.05% (d) (Cost $361,603) Total Investments - 97.4% (Cost $36,183,887) Other Assets in excess of Liabilities - 2.6% Net Assets - 100.0% $ 38,524,975 The accompanying notes are an integral part of these financial statements. 19 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2013 (unaudited) % of Summary by Country Fair Value Net Assets Bermuda $ % Ireland Netherlands Spain United Kingdom United States Total Investments % Other Assets in excess of Liabilities Net Assets $ % LLC – Limited Liability Corporation NV – Publicly Traded Company PFD – Preferred Security PLC – Public Limited Company REIT – Real Estate Investment Trust SA – Corporation (a) - Perpetual Security. (b) - Convertible Preferred Security. (c) - Standard & Poor’s Rating. (d) - Interest rate shown reflects yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 20 DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS March 31, 2013 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.3% Consumer Durables & Apparel - 9.9% Coach, Inc. $ 2,514,797 NIKE, Inc. - Class B Consumer Staples - 9.8% CVS Caremark Corp. Mondelez International, Inc. - Class A Food & Staples Retailing - 9.7% Costco Wholesale Corp. Whole Foods Market, Inc. Health Care - 9.9% Biogen Idec, Inc. * Express Scripts Holding Co. * Gilead Sciences, Inc. * Household & Personal Products - 4.6% The Estee Lauder Cos., Inc. - Class A Media - 4.8% The Walt Disney Co. Pharmaceuticals - 4.9% Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences - 5.1% Amgen, Inc. Celgene Corp. * Retailing - 9.8% Nordstrom, Inc. Target Corp. Software & Services - 14.7% Adobe Systems, Inc. * International Business Machines Corp. Oracle Corp. Technology Hardware & Equipment - 9.5% EMC Corp. * QUALCOMM, Inc. Telecommunication Services - 4.6% Crown Castle International Corp. * $ 2,430,088 Total Common Stocks (Cost $46,301,807) Money Market Mutual Funds - 7.8% Fidelity Institutional Money Market Prime,0.05% (a) (Cost $4,075,680) Total Investments - 105.1% (Cost $50,377,487) Liabilities in excess of other Assets - (5.1%) Net Assets - 100.0% $ 52,317,668 * Non-income producing security. (a) Interest rate shown reflects yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 21 STATEMENTS OF ASSETS AND LIABILITIES March 31, 2013 (unaudited) Destra Preferred Destra and Income Focused Securities Equity Fund Fund Assets Investments: Investments at cost Net unrealized appreciation Total investments at value Receivables: Capital shares sold Dividends and interest Investment securities sold — Foreign tax reclaims — Prepaid expenses Total assets Liabilities Payables: Capital shares payable Legal fees Audit fees Due to Advisor Transfer agent fees Trustees’ fees Investment securities purchased — Other expenses and liabilities Total liabilities Net Assets Composition of Net Assets Paid-in capital ($0.001 par value common stock) Undistributed net investment income (loss) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets Net Assets Class A Class C $ 3,549,708 $ 2,446,924 Class I Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ 17.24 $ 18.17 Class C $ 17.26 $ 17.84 Class I $ 17.15 $ 18.20 The accompanying notes are an integral part of these financial statements. 22 STATEMENTS OF OPERATIONS For the six months ended March 31, 2013 (unaudited) Destra Preferred Destra and Income Focused Securities Equity Fund Fund Investment Income Dividends $ 876,574 $ 483,858 Less: foreign taxes withheld — Interest income — Total Investment Income Expenses Advisory fees Legal fees Transfer agent fees Distribution fees Class A Administration and accounting fees Shareholder servicing fees Distribution fees Class C Shareholder reporting fees Blue Sky Class I Blue Sky Class A Blue Sky Class C Audit fees Trustees’ fees and expenses Insurance fees Custody fees Other expenses Total expenses Less: expense waivers and reimbursements Net expenses Net Investment Income $ 893,026 $ 152,926 Realized and Unrealized Gain: Net realized gain on investments in securities $ 166,059 $ 990,199 Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities Net Increase in Net Assets Resulting from Operation $ 1,463,374 $ 3,901,911 The accompanying notes are an integral part of these financial statements. 23 STATEMENTS OF CHANGES IN NET ASSETS For the six months ended March 31, 2013 and the year ended September 30, 2012 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the six months For the six months For the ended year ended year March 31, ended March 31, ended September 30, September 30, (unaudited) (unaudited) Increase (Decrease) in Net Assets Resulting from Operations Net investment income (loss) $ 893,026 $ 547,082 $ 152,926 $ (41,561) Net realized gain (loss) on investments in securities Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income Net realized gain — — Return of capital — — — Total distributions to shareholders Class C Distribution to Shareholders Net investment income — — Net realized gain — — Return of capital — Total distributions to shareholders — — Class I Distribution to Shareholders Net investment income Net realized gain — — Return of capital — — — Total distributions to shareholders Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold Dividends reinvested — — Cost of shares redeemed Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed Redemption fees Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period Undistributed net investment income (loss) at end of period $ 559,325 $ 371,451 $ (67,779) $ (31,817) The accompanying notes are an integral part of these financial statements. 24 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED For the six months ended March 31, 2013 and the year ended September 30, 2012 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the six months For the six months For the ended year ended year March 31, ended March 31, ended September 30, September 30, (unaudited) (unaudited) Class A Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested 23 Shares repurchased Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period — — Shares sold Shares reinvested — — Shares repurchased Shares outstanding, end of period Class I Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares repurchased Shares outstanding, end of period The accompanying notes are an integral part of these financial statements. 25 . FINANCIAL HIGHLIGHTS For the six months ended March 31, 2013, the year ended September 30, 2012 and the period ended September 30, 2011 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the For the For the six months period six months period ended For the April 12, 2011* ended For the April 12, 2011* March 31, year ended to March 31, year ended to September 30, September 30, September 30, September 30, (unaudited) (unaudited) Class A Net asset value, beginning of period $ Investment operations: Net investment income (loss)1 ) ) Net realized and unrealized gain (loss) ) ) Net Increase (decrease) in Net Asset Value from Operations ) Distributions paid to shareholders from: Net investment income ) — 5 — Net realized gains —
